Title: George Long to James Madison, 1 December 1828
From: Long, George
To: Madison, James


                        
                            
                                Dr. Sir,
                            
                            
                                
                                    5 Camden St. Camden town nr London
                                
                                Decr
                            
                        
                        
                        I lately heard from Mr Barbour that it is the wish of the Visitors of the Univ. of Va. to procure from
                            England a Professor of the antient Languages, if a competent person could not be found in America. That such a situation
                            may possibly be vacant is now known, and several applications have been made to me. Two of these were from persons of good
                            character & respectable attainments, but not such as to induce me, in case of a vacancy, to recommend them in any
                            manner to a place of such importance—
                        A gentleman of Trinity Coll. Cambridge lately called on me to make some enquiries about the vacancy: he had
                            heard of it from some person to whom Mr Barbour had communicated the information. He is a gentleman of undoubted classical
                            attainments, & one who is highly spoken of, & I should suppose, in most respects well qualified for such a
                            situation. I learned from him that he would decide, in a day or two, whether he would be a candidate for the
                            Professorship: It is now 3 or 4 weeks since I saw him. I have heard nothing more, & I conclude after reflection he
                            has decided to remain in England—I believe he wishes to be married, & I conjecture the lady has no inclination
                            for a voyage across the Atlantic—
                        I believe it will be very difficult, & I think it is very improbable, that it will be in my power to
                            give the visitors much assistance in England. The persons who would readily go are not the persons who could be
                            recommended—I shall still continue however to do what I can in aiding the object of the Visitors—
                        A few days ago I heard from Mr Harrison, the present instructor in antient languages in the Univ. of Va. and
                            my former very much esteemed pupil & friend. I did not know, ’till I recieved his letter, the terms on which he
                            was engaged, which I think are advantageous to himself & such, as I hope, will be profitable to the University—
                        I learn from him, which I did not know before, as I never spoke to him on the subject, that he prefers the
                            occupation in which he is now engaged to the profession for which he was designed—After a year’s experience of his
                            success as a teacher, I do not think the visitors will have reason to repent of what they have done, and I hope they may
                            find it unnecessary to apply to England for that which they already possess—
                        If I may venture an opinion, from what I know of the people of this country, I believe no person will leave
                            it, who is so well qualified for the situation, as the diligence & the necessary experience of your present
                            instructor will undoubtedly render him.
                        Mr Harrison has written to me to know the prices of some books & maps for his own use: I have sent
                            him a list of such as I believe are good—It is a list of some lately purchased for our university & intended for
                            the general use, but more particularly for the Latin & Greek classes—
                        If any such are wanted for the Univ. of Va. I can procure them at 25 per cent discount on the shop prices—Mr Bohn of Covent Garden, informs me that he has forwarded the remaining nos. of Stephens Thesaurus, which, according to
                            the original agreement with Mr Gilmer, he has been taking in for the University—
                        It will occasionally be in my power to send small printed papers, which may be of some use to the Univ. such
                            as lists of publications, accounts of our classes, & ca. I should be glad to know thro’ Mr Brockenbrough or any
                            other person, in what way they can be most cheaply forwarded.
                        Our number of students is about 500—We have a short vacation at Xmas, after which several new classes open,
                            & the Elementary scholars, those of Latin, Greek, & Mathemat expect considerable additions—We may reach
                            600, and perhaps go even beyond that number after Xmas—
                        The Latin class contains about 78, the Greek about 58, & the Mathematical class about 60 pupils; I
                            have no doubt the Latin class will exceed 100 after Xmas. My own will always be somewhat smaller—Mr Key only heard lately
                            & incidentally, that the Professorship of Nat. Philosophy is no longer vacant: Mr Ritchie had not received
                            intelligence of it a few weeks ago, & was daily expecting to have some communication—
                        I shall feel obliged to you if you will present to the board of Visitors my most sincere good wishes for the
                            success of the Institution over which they preside. It is my good fortune to have seen one University open, unfettered by
                            antiquated forms & theological opinions: A second to wh. I have the honor to belong is imitating so encouraging an
                            example, & it has every prospect of success which the most sanguine could anticipate. I remain with very great
                            respect.
                        
                        
                            
                                G Long—
                            
                        
                    